Citation Nr: 1618810	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-26 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for hypertensive heart disease, claimed as due to an undiagnosed illness.

3.  Entitlement to gastroesophageal reflux disease (GERD), claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for headaches, claimed as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1993 to March 1996.  The Veteran served in the Southwest Asia theater of operations on active duty.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claims for service connection.

The claims were previously remanded by the board in October 2014 in order to afford the Veteran a Board hearing.  The Veteran and his wife testified before the undersigned Veterans Law Judge in July 2015.  A transcript is included the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Although the June 2012 VA examiner indicated she reviewed the claims file, she noted the Veteran has never been diagnosed with of chronic fatigue syndrome.  Service treatment records dated in August 1995 included complaints of mental lethargy.  A separation examination is not included in the claims file.  In private treatment records dated from July 2006 to November 2007, the Veteran consistently denied any symptoms of fatigue.  However, the Board notes that a March 2009 private treatment record included a diagnosis of chronic fatigue syndrome.  The Board finds an additional addendum is necessary to determine whether the Veteran has a diagnosis of chronic fatigue syndrome.

As the Veteran has asserted that his headaches are associated with his chronic fatigue syndrome, the Board will remand the claim as inextricably intertwined. 

During the July 2015 Board hearing, the Veteran testified that he was hospitalized twice for gastrointestinal symptoms at the Methodist Hospital in Dallas before seeking treating at the VA medical center.  However, there are no private treatment records from the Methodist Hospital in Dallas included in the claims file.  As these records may support the Veteran's claim for service connection, a remand is necessary.

Service treatment records include a single entry of elevated blood pressure dated in July 1995.  A separation examination is not included in the claims file.  The first post-service treatment record in the file is dated in July 2005.  At that time, the Veteran's blood pressure reading was 132/77.  Available treatment records dated from February 2007 indicate elevated blood pressure without a diagnosis of hypertension.  In a May 2010 private treatment record, the Veteran reported he sought treatment at the emergency room for headaches and hypertension.  A January 2011 private treatment record noted a diagnosis of benign hypertensive heart disease.  However, the VA treatment notes of record and the June 2012 VA examiner indicated the Veteran was not diagnosed with hypertension until December 2011.  During the July 2015 hearing, the Veteran testified that he began to feel symptoms of a circulatory problem within months of separation from service.  As it is unclear whether all available treatment records have been obtained, the Board finds a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request he identify any treatment providers since service for his claims on appeal.  Of specific interest are any private hospital records from Methodist Hospital in Dallas and any other emergency room records relating to treatment for headaches and hypertension.  The Veteran should provide release forms for private records.  

The AOJ should also ensure that all available VA treatment records are of file, to include those dating prior to 2005. 

All attempts to obtain records should be documented in the claims folder. 

2.  Thereafter, obtain an addendum opinion regarding the Veteran's claimed chronic fatigue syndrome from the VA examiner who conducted the June 2012 examination.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

After review of record, to include the March 2009 private diagnosis of chronic fatigue syndrome, the examiner should address whether it is at least as likely as not (50% percent likelihood or more) that the Veteran has chronic fatigue syndrome.  The Board notes that for VA purposes chronic fatigue syndrome is defined by 38 C.F.R. § 4.88a.

If that examiner is unavailable, another examiner must review the claims file and provide the requested opinion regarding diagnosis.  If an examination is deemed warranted, one must be provided and any indicated tests and studies must be accomplished and all clinical findings must be reported in detail.

3.  After undertaking any other appropriate development, the AOJ shall readjudicate the issue on appeal.  If the AOJ does not fully grant the benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


